EXAMINER'S COMMENT 


               An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
              Authorization for this examiner’s amendment was given in a telephone interview with Daniel Homiller on January 26, 2021.
              The application has been amended as follows:
Claims:

                37-42. (Previously Presented).
                43. (Canceled).
                44. (Currently Amended) The method of claim [[43]] 37, further comprising:
            receiving a response message from the secondary network node indicating that the secondary network has available resources for a connection to the wireless terminal; and
            configuring the wireless terminal in an active mode with dual connection to the primary network node and the secondary network node.

                45. (Currently Amended) The method of claim [[43]] 37, further comprising:
            receiving a response message from the secondary network node indicating that the secondary network does not have available resources for a connection to the wireless terminal; and
           configuring the wireless terminal in an active mode with connection only to the primary network node.
                46. (Previously Presented).
            47. (Canceled).
            48. (Currently Amended) The method of claim [[47]] 46, further comprising, responsive to receipt of the message from the primary network node:
            maintaining an active connection for the wireless terminal between the secondary network node and a core network of the telecommunications network; and 
            releasing resources for a connection between the secondary network node and the wireless terminal.
            49-57. (Previously Presented).




                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
                 Claims 37-42, 44-46 and 48-57 are allowed.
             Claim 37 is allowed because the closest prior art, Zhang et al. (U.S. PG-Publication #2017/0064769), Ozturk et al. (U.S. PG-Publication #2016/0135247), Pelletier et al. (U.S. PG-Publication #2016/0285716), Jiang et al. (U.S. PG-Publication #2006/0056361), Chung et al. (U.S. PG-Publication #2016/0212682), and Papasakellariou et al. (U.S. PG-Publication # 2015/0208366), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “receiving a message from the wireless terminal indicating that the wireless terminal wishes to enter an active mode,” and
             “transmitting a message to the secondary network node indicating that the wireless terminal wishes to enter the active mode,” in combination with all other limitations in the claim as claimed and defined by applicants.







                                         Response to Arguments

            Applicant’s arguments filed on 10/8/2020 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 26, 2021